Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of August 18, 2015 and is
entered into by and among JAGUAR ANIMAL HEALTH, INC., a Delaware corporation,
and each of its Qualified Subsidiaries (hereinafter collectively referred to as
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (collectively referred to as “Lender”),
and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation, as
administrative agent (in such capacity, “Agent”) and as a Lender.

 

RECITALS

 

A.                                    Lender has agreed to make available to
Borrower a loan in an aggregate principal amount of up to $8,000,000 (the “Term
Loan,” and such amount the “Maximum Term Loan Amount”).

 

B.                                    Lender is willing to make the Term Loan on
the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                   Definitions. Unless otherwise defined herein, the
following capitalized terms shall have the following meanings:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

 

“Additional Advance” has the meaning given to it in Section 2.1(a).

 

“Advance(s)” means the Term Loan funds advanced under this Agreement.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

 

--------------------------------------------------------------------------------


 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
10% or more of the outstanding voting securities of another Person, or (c) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held by another Person with power to vote such
securities. As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means March 1, 2016; provided, however, if the Interest Only
Extension Condition is satisfied, then the Amortization Date shall mean
September 1, 2016.

 

“Amortization Payment” has the meaning given to it in Section 2.1(d).

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Base Minimum Cash Balance Amount” means $4,500,000, provided that, the Base
Minimum Cash Balance Amount shall mean an amount equal to $3,000,000 upon
Borrower’s achievement of at least three of the following conditions (to the
Agent’s reasonable satisfaction): (i) Borrower initiates a pivotal trial for
Canalevia for the indication of general watery diarrhea in dogs, (ii) Borrower
receives positive safety data for crofelemer in horses in support of the acute
colitis indication, (iii) Borrower receives positive pilot or proof-of-concept
data for crofelemor for the indication of diarrhea and ulcers in horses, and
(iv) Borrower receives positive safety and efficacy data for Neonorm for use in
horse foals.

 

“Borrower” has the meaning given to it in the preamble to this Agreement.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Cash” means cash, cash equivalents and liquid funds.

 

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower or
any Subsidiary (other than an Immaterial Subsidiary), or a sale or exchange of
outstanding shares (or similar transaction or series of related transactions) of
Borrower or any Subsidiary (other than an

 

--------------------------------------------------------------------------------


 

Immaterial Subsidiary), in each case, in which the holders of Borrower’s or such
Subsidiary’s outstanding shares immediately before consummation of such
transaction or series of related transactions (together with any other Borrower)
do not, immediately after consummation of such transaction or series of related
transactions, retain shares representing more than 50% of the voting power of
the surviving entity of such transaction or series of related transactions (or
the parent of such surviving entity if such surviving entity is wholly owned by
such parent), in each case without regard to whether Borrower or such Subsidiary
is the surviving entity; provided that no such change resulting from an Equity
Event will be considered a Change of Control.

 

“Claims” has the meaning given to it in Section 11.10(a).

 

“Closing Date” means the date of this Agreement.

 

“CVM” has the meaning given to it in the definition of Performance Milestone.

 

“Collateral” means the property described in Section 3.

 

“Commitment Fee” means $35,000, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Copyright License” means any written agreement granting to Borrower any right
to use any Copyright or Copyright registration, now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held by
Borrower pursuant to the laws of the United States, any State thereof, or of any
other country.

 

--------------------------------------------------------------------------------


 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Foreign Subsidiary” means a Foreign Subsidiary whose execution of a
Joinder Agreement would not result in an adverse tax consequence to Borrower (at
the time of executing such Joinder Agreement or in the foreseeable future), as
determined by Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Equity Event” means any sale or issuance of Borrower equity securities or
Subordinated Indebtedness for financing purposes (whether in a private
placement, broadly-marketed offering, other registered offering, or otherwise)
consummated by Borrower after the Closing Date.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Excluded Deposit Accounts” has the meaning given to it in Section 7.12.

 

“Excluded Taxes” means taxes imposed or measured by net income (however
denominated) of Agent or Lender.

 

“FSHCO” means any direct or indirect Domestic Subsidiary substantially all of
the assets of which consist of equity interests of one or more direct or
indirect Foreign Subsidiaries other than Eligible Foreign Subsidiaries (or of
the equity interests and debt of such Foreign Subsidiaries other than Eligible
Foreign Subsidiaries).

 

“Facility Charge” means an amount equal to 1.00% of the Maximum Term Loan
Amount.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Immaterial Subsidiary” means any Subsidiary of Borrower for so long as it has
assets with a fair market value of less than $100,000 and revenues less than
$100,000 on an annual basis.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within 90 days), including reimbursement and other obligations with respect to
surety bonds and letters of credit, (b) all obligations evidenced by

 

--------------------------------------------------------------------------------


 

notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) guarantees of obligations of the type referred to in
clauses (a) through (c) of this definition.

 

“Indemnified Person” has the meaning given to it in Section 6.3.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Intellectual Property Security Agreement” has the meaning given to it in
Section 7.3(a).

 

“Interest Only Extension Condition” shall mean satisfaction of each of the
following events: (a) no default or Event of Default under any Loan Document
shall have occurred and be continuing; (b) Borrower has requested, and Lender
has funded, all of the Additional Advance on or before February 29, 2016, and
all conditions relating to the Additional Advance have been satisfied on or
prior to such date; and (c) Borrower has received at least $10,000,000 of
either, or a combination of, (x) unrestricted net cash proceeds upon completion
by Borrower of an Equity Event, (y) upfront cash payments to Borrower resulting
from third-party license fees, or (z) Qualifying Services; provided that, for
the avoidance of doubt, Borrower’s failure to achieve the foregoing conditions
shall only affect the Amortization Date applicable to this Agreement, and it
shall not affect Borrower’s rights with respect to the Additional Advance so
long as Borrower satisfies the conditions applicable to the Additional Advance,
including, without limitation, achievement of the Performance Milestone
conditions on or before the dates set forth in, and otherwise in accordance
with, the definition of Performance Milestone and Sections 2.1(a) and 4.2.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joinder Agreements” means, for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as
Exhibit G.

 

“Key Intellectual Property” means any material Intellectual Property necessary
in the Company’s business as presently conducted, or anticipated to be
conducted, which includes any such Intellectual Property necessary to the
following products and product candidates: Canalevia, Neonorm, Virend,
formulations of NP-500, and other species formulations of crofelemer and
Neonorm.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“Liabilities” has the meaning given to it in Section 6.3.

 

--------------------------------------------------------------------------------


 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests to Borrower.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Intellectual Property
Security Agreement, the Joinder Agreements, all UCC Financing Statements and any
other documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

 

“Maximum Rate” has the meaning given to it in Section 2.2.

 

“Maximum Term Loan Amount” has the meaning given to it in the Recitals.

 

“Minimum Cash Balance Amount” means an amount equal to the Base Minimum Cash
Balance Amount minus the aggregate amount of Amortization Payments made by
Borrower during all periods that Borrower is required to comply with
Section 7.15.

 

“NADA” has the meaning given to it in the definition of Performance Milestone.

 

“NADA Approval” has the meaning given to it in the definition of Performance
Milestone.

 

“Napo License Agreement” means the Amended and Restated License Agreement, dated
August 6, 2014, by and between Borrower and Napo Pharmaceuticals, Inc., as
amended, restated, supplemented or modified from time to time.

 

“Note(s)” means a secured term promissory note or secured term promissory notes
to evidence the Loan under this Agreement, in substantially the form attached
hereto as Exhibit B.

 

“Patent License” means any written agreement granting any right to Borrower with
respect to any invention on which a Patent is in existence or a Patent
application is pending, in which agreement Borrower now holds or hereafter
acquires any interest.

 

--------------------------------------------------------------------------------


 

“Patents” means all letters patent of, or rights corresponding thereto, held by
Borrower in the United States or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto held by Borrower, in the United States or any other
country.

 

“Performance Milestone” means Borrower’s achievement of the following:
(a) Borrower has received review by the U.S. Food and Drug Administration Center
for Veterinary Medicine (the “CVM”) of the major technical sections of the New
Animal Drug Application (“NADA”), and Borrower has filed an administrative NADA
(the “Administrative NADA”) for conditional approval (the “NADA Approval”) for
Canalevia for the designated indication of chemotherapy induced diarrhea in
dogs; and (b) Borrower has received at least $3,000,000 on or before May 30,
2016 of either, or a combination of, (i) upfront cash payments to Borrower
resulting from third-party license fees or (ii) Qualifying Services.

 

“Permitted Acquisition” means an acquisition by Borrower, including any
Qualified Subsidiary, of or from any Person, whether pursuant to an acquisition
of equity securities in such Person or otherwise, all or substantially all of
the assets of such Person, or of a distinct division, line of business, or other
business unit of such Person or otherwise (such Person or division, line of
business or other business unit of such Person shall be referred to herein as
the “Target”), in each case, so long as:

 

(a)                                 Borrower shall have (i) notified the Agent
of such proposed acquisition at least 15 days prior to the consummation thereof,
(ii) furnished to the Agent at least seven days prior to the consummation
thereof an executed term sheet and/or letter of intent, and (iii) at the request
of the Agent, furnish the Agent with such other information and documents that
the Agent may reasonably request, including, without limitation, drafts of the
respective agreements, documents or instruments pursuant to which such
acquisition is to be consummated, any schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith (with executed
counterparts of such documents to be furnished promptly when available);

 

(b)                                 such acquisition has been approved by
(i) the board of directors or other applicable governing body of the Target, and
(ii) as applicable a requisite number of the Target’s equity holders;

 

(c)                                  the Target shall be (i) in the same or a
related line of business as that conducted by the Borrower on the date hereof,
or (ii) in a business that is ancillary to and in furtherance of the line of
business as that conducted by the Borrower on the date hereof;

 

(d)                                 such acquisition is reasonably expected to
be accretive to the business of Borrower;

 

(e)                                  such acquisition and all transactions
related thereto shall be consummated in accordance with all laws in all material
respects;

 

(f)                                   immediately before and immediately after
giving effect to any such acquisition, no Event of Default shall have occurred
and be continuing;

 

--------------------------------------------------------------------------------


 

(g)                                  no Liens shall remain on the Target’s
property following Borrower’s acquisition of the Target, except for Liens that
would constitute Permitted Liens;

 

(h)                                 Agent shall have, subject to Permitted
Liens, a perfected first priority security interest on all of Target’s property
(within 90 days with respect to property that is not perfected by the filing of
a UCC-1 Financing Statement) following Borrower’s acquisition of Target;

 

(i)                                     Target shall not have any Indebtedness
or Investments following Borrower’s acquisition of Target other than Permitted
Indebtedness and Permitted Investments;

 

(j)                                    if Target would be a Qualified Subsidiary
following Borrower’s acquisition of Target, Target shall execute and deliver a
Joinder Agreement in connection with the Closing of Borrower’s acquisition of
Target;

 

(k)                                 the aggregate amount of the cash
consideration paid by the Borrower (including, all earn-outs, seller debt and
other deferred or contingent consideration) in connection with any such
acquisition shall not exceed $3,000,000 in the aggregate; and

 

(l)                                     prior to or simultaneously with the
consummation of any such acquisition, the Borrower delivers to Agent a
certificate certifying that such acquisition complies with, and as of the date
on which such acquisition is consummated, will comply with, the requirements of
this Agreement.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $300,000 outstanding at any time secured by a
Lien described in clause (vii) of the defined term “Permitted Liens,” provided
that such Indebtedness does not exceed the lesser of the cost or fair market
value of the Equipment financed with such Indebtedness; (iv) Indebtedness to
trade creditors incurred in the ordinary course of business, including
Indebtedness incurred in the ordinary course of business with corporate credit
cards; (v) Indebtedness that also constitutes a Permitted Investment;
(vi) Subordinated Indebtedness; (vii) reimbursement obligations in connection
with letters of credit that are secured by Cash and issued on behalf of Borrower
or a Subsidiary thereof in an amount not to exceed $300,000 at any time
outstanding; (viii) Indebtedness consisting of financing of insurance premiums
incurred in the ordinary course of business; (ix) other Indebtedness in an
amount not to exceed $250,000 at any time outstanding; (x) Indebtedness of a
Target acquired in a Permitted Acquisition not to exceed $200,000 at any time
outstanding; and (xi) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from

 

--------------------------------------------------------------------------------


 

either Standard & Poor’s Corporation or Moody’s Investors Service,
(c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein,
and (d) money market accounts; (iii) repurchases of stock from former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed $250,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases; (iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business; (ix) loans and
advances to employees, officers and directors for relocation and housing
expenses not to exceed $200,000 at any time outstanding; (x) Investments in a
Qualified Subsidiary, including any newly formed Domestic Subsidiary, so long as
each Qualified Subsidiary has entered into a Joinder Agreement or has otherwise
become party to this Agreement; (xi) Investments in Foreign Subsidiaries
approved in advance in writing by Agent; (xii) joint ventures or strategic
alliances in the ordinary course of Borrower’s business consisting of the
nonexclusive licensing of technology (provided that such licenses may be
exclusive in respects other than territory and may be exclusive as to territory
only as to discreet geographical areas outside the United States), the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $300,000 in the aggregate in any
fiscal year; (xiii) Permitted Acquisitions; (xiv) Investments of a Target
acquired in a Permitted Acquisition not to exceed $200,000; and (xv) additional
Investments that do not exceed $250,000 in the aggregate.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business: 
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or

 

--------------------------------------------------------------------------------


 

other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”;  (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property;
(xiv) Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness; and (xv) Liens incurred in connection with
the extension, renewal or refinancing of the Indebtedness secured by Liens of
the type described in clauses (i) through (xi) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business; (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that do
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States in
the ordinary course of business; (iii) exclusive licenses and similar
arrangements for the use of Intellectual Property with the consent of Agent,
such consent not to be unreasonably withheld, conditioned or delayed;
(iv) terminations of leases, licenses or other contractual rights so long as
they do not pertain to Key Intellectual Property; (v) dispositions of worn-out,
obsolete or surplus Equipment at fair market value in the ordinary course of
business; (vi) abandonment of Intellectual Property that is not Key Intellectual
Property in the exercise of Borrower’s reasonable business judgment; (vii) sales
of non-core assets of a Target acquired in a Permitted Acquisition so long as
such assets do not pertain to Key Intellectual Property; and (viii) other
Transfers of assets having a fair market value of not more than $500,000 in the
aggregate in any fiscal year so long as such assets do not pertain to Key
Intellectual Property.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Prepayment Charge” has the meaning given to it in Section 2.4.

 

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

 

“Publicity Materials” has the meaning given to it in Section 11.18.

 

--------------------------------------------------------------------------------


 

“Qualified Account” has the meaning given to it in Section 7.15(a).

 

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary (other
than a FSHCO) or Eligible Foreign Subsidiary.

 

“Qualifying Services” means in-kind services provided by one or more third
parties to Borrower, (x) which in-kind services directly reduce the forecasted
operating expenses of the Borrower as set forth in the budget provided to Agent
on the Closing Date, and (y) the value of such in-kind services, for purposes of
this Agreement, shall be measured as the dollar-for-dollar reduction in the
operating expense to which such in-kind service relates, as determined by Agent
in its reasonable discretion.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the aggregate unpaid principal amount of the Term Loan then outstanding.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations on general terms and conditions reasonably satisfactory to Agent,
including applicable payment and Lien subordination terms.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make an Advance to Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1.

 

“Term Loan” has the meaning given to it in the Recitals.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.90% plus the Prime Rate minus 4.25%, and
(ii) 9.90%.

 

“Term Loan Maturity Date” means August 1, 2018, but if the Amortization Date is
extended to September 1, 2016, then February 1, 2019.

 

“Trademark License” means any written agreement granting to Borrower any right
to use any Trademark or Trademark registration, now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith held by Borrower, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any State thereof or any
other country or any political subdivision thereof.

 

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

1.2. Rules of Construction. Unless otherwise specified, all references in this
Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied in accordance
with Borrower’s accounting policies as disclosed in its reports filed under the
1934 Act. Unless otherwise defined herein or in the other Loan Documents, terms
that are used herein or in the other Loan Documents and defined in the UCC shall
have the meanings given to them in the UCC.

 

SECTION 2.                         THE LOAN

 

2.1                   Term Loan.

 

(a)                                 Advances. Subject to the terms and
conditions of this Agreement, Lender will severally (and not jointly) make, in
an amount not to exceed its respective Term Commitment, and Borrower agrees to
draw, an initial Advance of $6,000,000 on the Closing Date. Upon achievement of
the Performance Milestone, and during the period commencing on the date Borrower
achieves the Performance Milestone and ending on July 31, 2016, Borrower may
request an additional Advance in an amount equal to, but not less than,
$2,000,000 (the “Additional Advance”); provided that, for the avoidance of
doubt, the Additional Advance may not be requested, and Lender shall not fund
the Additional Advance, after July 31, 2016. The aggregate outstanding Advances
shall not exceed the Maximum Term Loan Amount.  Proceeds of any Advance (other
than such portion of the Advances paid, or payable, by Borrower, directly or
indirectly, to Lender’s counsel on the Closing Date or in connection with an
Additional Advance) shall be deposited into an account that is subject to a
first priority perfected security interest in favor of Agent perfected by an
Account Control Agreement.

 

(b)                                 Advance Request. To obtain an Advance,
Borrower shall complete, sign and deliver an Advance Request to Agent at least
three Business Days before the Advance Date (other than the Advance funded on
the Closing Date, which shall be received on or before the Closing Date). Lender
shall fund an Advance in the manner requested by the applicable Advance Request;
provided that Lender’s obligation to fund any Advance is subject to Borrower’s
satisfaction of all applicable conditions precedent to such Advance as of the
applicable Advance Date.

 

--------------------------------------------------------------------------------


 

(c)                                  Interest. The principal balance of each
Advance shall bear interest thereon from the applicable Advance Date at the Term
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed. The Term Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time.

 

(d)                                 Payment. Borrower will pay interest on each
Advance on the first Business Day of each month, beginning the month after the
applicable Advance Date; provided that Borrower’s first payment of interest with
respect to the initial Advance shall be made on September 1, 2015.  Commencing
on the Amortization Date, and continuing on the first Business Day of each month
thereafter, until the Secured Obligations are repaid, Borrower shall repay the
aggregate principal balance of the Advances that are outstanding on the day
immediately preceding the Amortization Date, in equal monthly installments of
principal and interest, “mortgage style” (each such payment, an “Amortization
Payment”). The entire Term Loan principal balance and all accrued but unpaid
interest hereunder shall be due and payable on Term Loan Maturity Date. Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to Borrower’s account as authorized on the ACH Authorization
(i) on each payment date of all periodic obligations payable to Lender under the
Advance and (ii) reasonable and documented out-of-pocket legal fees and costs
incurred by Agent or Lender in connection with, and subject to, Section 11.11,
so long as Borrower has received prior written notice thereof.

 

2.2                   Maximum Interest. Notwithstanding any provision in this
Agreement or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

2.3                   Default Interest. In the event any payment is not paid on
the scheduled payment date, other than due to a failure of any ACH debit, an
amount equal to 4% of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.1(c) plus 4% per annum. In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.1(c) or this Section 2.3, as applicable.

 

--------------------------------------------------------------------------------


 

2.4                   Prepayment. At its option upon at least five Business Days
prior notice to Agent, Borrower may prepay all, but not less than all of the
outstanding Advances by paying the entire principal balance and all accrued and
unpaid interest thereon, together with a prepayment charge in an amount equal to
the following (each, a “Prepayment Charge”):

 

(a)                                 if such Advance amounts are prepaid during
any of the first 12 months following the Closing Date, (A) during such time as
Borrower is required to maintain the Minimum Cash Balance Amount in the
Qualified Account, an amount equal to the sum of (x) 2.00% of the
then-applicable Minimum Cash Balance Amount plus (y) 3.00% of the difference
between the Advance amounts being prepaid and the then-applicable Minimum Cash
Balance Amount, and (B) after such time as Borrower is no longer required to
maintain the Minimum Cash Balance Amount in the Qualified Account, an amount
equal to 3.00% of the Advance amounts being prepaid; and

 

(b)                                 if the Advance amounts are prepaid during
any period after 12 months following the Closing Date and prior to the Term Loan
Maturity Date, an amount equal to 1.00% of the Advance amounts being prepaid.

 

Borrower agrees that the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances.
Upon the occurrence of a Change in Control, Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date and all unpaid fees and expenses accrued to the date of repayment, together
with the applicable Prepayment Charge. For the avoidance of doubt, Borrower may
not borrow, and Lender shall not lend, any Advance amounts that are prepaid
under this Section 2.4.  Notwithstanding anything to the contrary set forth
herein, Lender shall not be entitled to any Prepayment Charge in the event the
Advances are repaid to Lender in connection with the concurrent extension of new
loans by Lender and/or its Affiliates to Borrower.

 

2.5                   [Reserved].

 

2.6                   End of Term Charge. On the earliest to occur of (i) the
Term Loan Maturity Date, (ii) the date that Borrower prepays the outstanding
Secured Obligations, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender an amount equal to $560,000.
Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Closing Date.

 

2.7                               Notes. If requested by Lender in a written
notice to Borrower, Borrower shall execute and deliver to Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of Lender pursuant to Section 11.13) (promptly after Borrower’s receipt of such
notice) a Note or Notes to evidence Lender’s Loans.

 

2.8                   Pro Rata Treatment. Each payment (including prepayment) on
account of any fee and any reduction of the Term Loan shall be made pro rata
according to the Term Commitments of the relevant Lender.

 

--------------------------------------------------------------------------------


 

SECTION 3.                         SECURITY INTEREST

 

3.1                               As security for the prompt, complete and
indefeasible payment when due (whether on the payment dates or otherwise) of all
the Secured Obligations, Borrower grants to Agent a security interest in all of
Borrower’s right, title, and interest in and to the following personal property
whether now owned or hereafter acquired (collectively, the “Collateral”):
(a) Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles
(including, without limitation, Intellectual Property); (e) Inventory;
(f) Investment Property (but excluding 35% of the capital stock of any Foreign
Subsidiary that constitutes a Permitted Investment); (g) Deposit Accounts;
(h) Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing

 

3.2                               Notwithstanding the foregoing, the Collateral
does not include: (a) more than 65% of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Borrower of any
Foreign Subsidiary (other than an Eligible Foreign Subsidiary), which shares
entitle the holder thereof to vote for directors or any other matter; (b) any
lease, license, contract or agreement to which the Borrower is a party, and any
of its rights or interest thereunder, if and for so long as the valid grant of a
Lien therein to Agent is prohibited as a matter of law or under the terms of
such lease, license, contract or other agreement (including where the violation
of any such prohibition would result in the termination of the applicable lease,
license, contract or other agreement), and such prohibition has not been or is
not waived or the consent of the other party to such lease, license, contract or
other agreement, has not been or is not otherwise obtained; provided, that the
exclusions set forth in this subsection (b) shall in no way be construed (A) to
apply if any described prohibition is unenforceable under applicable laws
(including, without limitation, Sections 9-406, 9-407 or 9-408 of the UCC),
(B) to apply after the cessation of any such prohibition, and upon the cessation
of such prohibition, such property shall automatically become part of the
Collateral, (C) so as to limit, impair or otherwise affect Agent’s Lien upon
Borrower’s rights or interests in or to monies due or to become due under any
described lease, license, contract or other agreement (including any Accounts),
or (D) to limit, impair or otherwise affect Agent’s Lien upon any of Borrower’s
rights or interest in and to any proceeds from the sale, license, lease or other
disposition of any such lease, license, contract or other agreement; (c) the
Napo License Agreement or Borrower’s rights in the tangible and intangible
personal property that is the subject of the Napo License Agreement; (d) any
property, lease, license, General Intangible, contract or agreement subject to
Permitted Liens securing purchase money Indebtedness to the extent that a grant
or perfection of a Lien in favor of the Agent on any such property is prohibited
by or results in a breach or termination of, or constitutes a default under, the
documentation governing such Liens or the obligations secured by such Liens, to
the extent enforceable under applicable law (including, without limitation,
Section 9406 of the UCC); or (e) any Excluded Deposit Account.

 

SECTION 4.                         CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the conditions set forth in Section 4.1,
Section 4.2, Section 4.3. and Section 4.4.

 

--------------------------------------------------------------------------------


 

4.1                   Initial Advance. On or prior to the Closing Date, Borrower
shall have delivered to Agent the following:

 

(a)                                 executed signature pages to the Loan
Documents, Account Control Agreements and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;

 

(b)                                 certified copy of resolutions of Borrower’s
board of directors evidencing approval of the Loan and other transactions
evidenced by the Loan Documents;

 

(c)                                  certified copies of the Certificate of
Incorporation and the Bylaws, as amended through the Closing Date, of Borrower;

 

(d)                                 a certificate of good standing for Borrower
from the Secretary of State of the State of Delaware and similar certificates
from all other jurisdictions in which it does business and where the failure to
be qualified would have a Material Adverse Effect;

 

(e)                                  payment of the Facility Charge, payment of
the Commitment Fee (which has been paid by Borrower to Lender on or before the
date hereof) and reimbursement of Agent’s and Lender’s current expenses
reimbursable pursuant to this Agreement as of the Closing Date, which amounts
may be deducted from the initial Advance; and

 

(f)                                   such other documents as Agent may
reasonably request.

 

The funding of the initial Advance shall evidence satisfaction of the conditions
set forth in this Section 4.1.

 

4.2                   Additional Advance. In addition to all other conditions
set forth in this Agreement, Lender’s obligation to make the Additional Advance
is subject to Borrower’s achievement of the Performance Milestone by May 30,
2016. For the avoidance of doubt, if Borrower fails to achieve the Performance
Milestone by the date set forth in this Section 4.2, Lender shall have no
obligation with respect to the Additional Advance.

 

4.3                   All Advances. On each applicable Advance Date:

 

(a)                                 Agent shall have received (i) an Advance
Request for the relevant Advance as required by Section 2.1(b), each duly
executed by Borrower’s Chief Executive Officer or Chief Financial Officer, and
(ii) solely with respect to the Additional Advance, documentation reasonably
requested by Agent to evidence (x) satisfaction of the Performance Milestone and
(y) Borrower’s satisfaction of the other conditions to Lender’s obligation to
make an Additional Advance pursuant to Section 4.

 

(b)                                 The representations and warranties set forth
in this Agreement shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

--------------------------------------------------------------------------------


 

(c)                                  Borrower shall be in compliance with all
the terms and provisions set forth herein and each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Advance no Event of Default shall have occurred and be continuing.

 

(d)                                 Each Advance Request shall be deemed to
constitute a representation and warranty by Borrower on the relevant Advance
Date as to the matters specified in paragraphs (b) and (c) of this Section 4.3
and as to the matters set forth in the Advance Request.

 

4.4                   No Default. As of the Closing Date and each Advance Date,
(i) no fact or condition exists that would (or would, with the passage of time,
the giving of notice, or both) constitute an Event of Default and (ii) no event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing.

 

SECTION 5.                         REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1                   Corporate Status. Borrower is a corporation duly
organized, legally existing and in good standing under the laws of the State of
Delaware, and is duly qualified as a foreign corporation in all jurisdictions in
which the nature of its business or location of its properties require such
qualifications and where the failure to be qualified could reasonably be
expected to have a Material Adverse Effect. Borrower’s present name, former
names (if any), locations, place of formation, tax identification number,
organizational identification number and other information are correctly set
forth in Exhibit C, as may be updated by Borrower in a written notice (including
any Compliance Certificate) provided to Agent after the Closing Date.

 

5.2                   Collateral. Borrower owns the Collateral free of all
Liens, except for Permitted Liens. Borrower has the power and authority to grant
to Agent a Lien in the Collateral as security for the Secured Obligations.

 

5.3                   Consents. Borrower’s execution, delivery and performance
of this Agreement and the other Loan Documents, (i) have been duly authorized by
all necessary corporate action of Borrower, (ii) will not result in the creation
or imposition of any Lien upon the Collateral, other than Permitted Liens and
the Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of Borrower’s Certificate of Incorporation, bylaws, or
any law, regulation, order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3, do not violate
any material contract or material agreement or require the consent or approval
of any other Person which has not already been obtained. The individual or
individuals executing the Loan Documents are duly authorized to do so.

 

5.4                   Material Adverse Effect. No event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing. Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.

 

5.5                   Actions Before Governmental Authorities. There are no
actions, suits or proceedings at law or in equity or by or before any
governmental authority now pending or, to

 

--------------------------------------------------------------------------------


 

the knowledge of Borrower, threatened against or affecting Borrower or its
property, except as would not reasonably be expected to have a Material Adverse
Effect.

 

5.6                   Laws; Other Defaults. Borrower is not in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect.  As of
the Closing Date, Borrower is not in default in any manner under any provision
of any agreement or instrument evidencing material Indebtedness, or any other
material agreement to which it is a party or by which it is bound.

 

5.7                   Information Correct and Current. No information, report,
Advance Request, financial statement, exhibit or schedule furnished, by or on
behalf of Borrower to Agent in connection with any Loan Document or included
therein or delivered pursuant thereto contained, or, when taken as a whole,
contains or will contain any material misstatement of fact or, when taken
together with all other such information or documents, omitted, omits or will
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
materially misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by Borrower
to Agent, whether prior to or after the Closing Date shall be (i) provided in
good faith and based on the most current data and information available to
Borrower, and (ii) the most current of such projections provided to Borrower’s
Board of Directors; provided, however, that no assurances are made that such
projections will be realized and that actual results may materially differ.

 

5.8                   Tax Matters.  Borrower has: (a) filed all federal and
material state and material local tax returns that it is required to file,
(b) duly paid or fully reserved for all such taxes or installments thereof
(including any interest or penalties) as and when due, which have or may become
due pursuant to such returns, and (c) has paid or fully reserved for any such
tax assessment received by Borrower for the three years preceding the Closing
Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

 

5.9                   Intellectual Property Claims.  Borrower is the sole owner
of, or otherwise has the right to use, the Intellectual Property material to
Borrower’s business. Except as described on Schedule 5.9, (i) each of the
material Copyrights, Trademarks and Patents is valid and enforceable, (ii) no
material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to Borrower
that any material part of the Intellectual Property violates the rights of any
third party. Exhibit D is a true, correct and complete list as of the Closing
Date of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and material agreements under which Borrower licenses Intellectual
Property from third parties (other than shrink-wrap software licenses), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

 

--------------------------------------------------------------------------------


 

5.10            Intellectual Property.  Borrower has all material rights with
respect to Intellectual Property necessary or material in the operation or
conduct of Borrower’s business as currently conducted and proposed to be
conducted by Borrower. Without limiting the generality of the foregoing, and in
the case of Licenses, except for restrictions that are unenforceable under
Division 9 of the UCC, Borrower has the right, to the extent required to operate
Borrower’s business, to freely transfer, license or assign Intellectual Property
necessary or material in the operation or conduct of Borrower’s business as
currently conducted and proposed to be conducted by Borrower, without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
material to Borrower’s business and used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products except customary covenants in inbound license agreements and equipment
leases where Borrower is the licensee or lessee.

 

5.11            Borrower Products. No material Intellectual Property owned by
Borrower or Borrower Product has been or is subject to any actual or, to the
knowledge of Borrower, threatened litigation, proceeding (including any
proceeding in the United States Patent and Trademark Office or any corresponding
foreign office or agency) or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any manner Borrower’s use, transfer
or licensing thereof or that may materially and adversely affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any Intellectual Property related to the operation or
conduct of the business of Borrower or Borrower Products that is material to the
operation of Borrower’s business.  Borrower has not received any written notice
or claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any material Intellectual Property (or
written notice of any claim challenging or questioning the ownership in any
material licensed Intellectual Property of the owner thereof) or suggesting that
any third party has any claim of legal or beneficial ownership with respect
thereto nor, to Borrower’s knowledge, is there a reasonable basis for any such
claim.  Neither Borrower’s use of its material Intellectual Property nor the
production and sale of Borrower Products infringes the Intellectual Property or
other rights of others.

 

5.12            Financial Accounts. Exhibit E, as may be updated by Borrower in
a written notice provided to Agent after the Closing Date, is a true, correct
and complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary (other than an Immaterial Subsidiary) maintains
Deposit Accounts and (b) all institutions at which Borrower or any Subsidiary
(other than an Immaterial Subsidiary) maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

5.13            Employee Loans.  Except as permitted by Section 7.7, Borrower
has no outstanding loans to any employee, officer or director of Borrower nor
has Borrower guaranteed the payment of any loan made to an employee, officer or
director of Borrower by a third party.

 

--------------------------------------------------------------------------------


 

5.14            Capitalization and Subsidiaries. Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments.  Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

 

SECTION 6.                         INSURANCE; INDEMNIFICATION

 

6.1                   Coverage. Borrower shall cause to be carried and
maintained commercial general liability insurance, on an occurrence form,
against risks customarily insured against in Borrower’s line of business. Such
risks shall include the risks of bodily injury, including death, property
damage, personal injury, advertising injury, and contractual liability per the
terms of the indemnification agreement found in Section 6.3. Borrower must
maintain a minimum of $2,000,000 of commercial general liability insurance for
each occurrence. Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations (other than contingent
and indemnification obligations) outstanding, Borrower shall also cause to be
carried and maintained insurance upon the Collateral, insuring against all risks
of physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.

 

6.2                   Certificates.  Borrower shall deliver to Agent
certificates of insurance that evidence Borrower’s compliance with its insurance
obligations in Section 6.1 and the obligations contained in this Section 6.2.
Borrower’s insurance certificate shall state Agent is an additional insured for
commercial general liability, a loss payee for all risk property damage
insurance, subject to the insurer’s approval, and a loss payee for property
insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of 30 days advance
written notice (or 10 days in the case of non-payment of premiums) to Agent of
cancellation or any other change adverse to Agent’s interests. Any failure of
Agent to scrutinize such insurance certificates for compliance is not a waiver
of any of Agent’s rights, all of which are reserved.

 

6.3                   Indemnity. Borrower agrees to indemnify and hold Agent,
Lender and their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable and
documented attorneys’ fees and disbursements and other costs of investigation or
defense (including those incurred upon any appeal) (collectively,
“Liabilities”), that may be instituted or asserted against or incurred by such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents or the
administration of such credit, or in connection with or arising out of the
transactions contemplated hereunder and thereunder, or any actions or failures
to act in connection therewith, or arising out of the disposition or utilization
of the Collateral, excluding in all cases Liabilities to the extent resulting
solely from any Indemnified Person’s gross negligence or willful misconduct.
Borrower agrees to pay, and to

 

--------------------------------------------------------------------------------


 

save Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Agent or
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement. In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).

 

SECTION 7.  COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1                   Financial Reports. Borrower shall furnish to Agent the
financial statements and reports listed hereinafter (the “Financial
Statements”):

 

(a)                                 within 30 days after the end of each month,
an unaudited interim and year-to-date balance sheet and a statement of income as
of the end of such month (prepared on a consolidated and consolidating basis, if
applicable) accompanied by a report detailing any material contingencies
(including the commencement of any material litigation against Borrower) or any
other occurrence that would reasonably be expected to have a Material Adverse
Effect;

 

(b)                                 within 45 days after the end of each of the
first three calendar quarters during each fiscal year, unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, certified by
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year end adjustments; as
well as the most recent capitalization table for Borrower, including the
weighted average exercise price of stock options;

 

(c)                                  within 90 days after the end of each fiscal
year, unqualified audited financial statements as of the end of such year
(prepared on a consolidated basis, including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to Agent, accompanied by any management report from such accountants;

 

(d)                                 within 30 days after the end of each month,
a Compliance Certificate in the form of Exhibit F;

 

(e)                                  within 15 days after the end of each month,
a report showing agings of accounts receivable and accounts payable;

 

(f)                                   promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports that Borrower has made available to all of

 

--------------------------------------------------------------------------------


 

its stockholders and copies of any regular, periodic and special reports or
registration statements that Borrower files with the SEC or any governmental
authority that may be substituted therefor, or any national securities exchange;

 

(g)                                  (i) within 15 days after the end of each
quarter, copies of all written notices, minutes, consents and other materials
that, during the applicable quarter, Borrower provided to its directors in
connection with meetings of the Board of Directors, and (ii) in the ordinary
course after each board meeting (but in any event within 60 days), minutes of
such meeting; provided that, in all cases Borrower may exclude (A) confidential
compensation information, (B) any information with respect to which Borrower has
determined in good faith such exclusion or redaction is reasonably necessary to
preserve attorney-client privilege with respect to any matter, (C) any
information if there exists, with respect to the deliberations of the Borrower’s
Board of Directors, an actual or potential conflict of interest between Borrower
and the Agent or Lender, as determined by Borrower in good faith, (D) Borrower
reasonably determines that the delivery of such materials to the Agent or Lender
would be materially injurious to the Borrower, or (E) such information to the
extent the Secured Obligations, any Loan Document, the Agent or the Lender is
the subject of such information;

 

(h)                                 financial and business projections promptly
following their approval by Borrower’s Board of Directors, and in any event,
within 60 days after the end of Borrower’s fiscal year, as well as budgets,
operating plans and other financial information reasonably requested by Agent;
and

 

(i)                                     in connection with the information
provided pursuant to, and in accordance with, the time periods prescribed in
Section 7.1(b), reasonable details regarding any After Acquired Intellectual
Property (as defined in the Intellectual Property Security Agreement) in which
Borrower obtains an ownership interest during the applicable quarter for which
information is provided pursuant to Section 7.1(b).

 

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. Borrower hereby represents and confirms that Borrower’s
fiscal year ends on December 31.

 

Notwithstanding anything to the contrary in this Section 7.1, Borrower shall not
be required to deliver any financial statements to the Agent under clause (b) or
clause (c) above with respect to any period for which it has timely filed its
Form 10-K or Form 10-Q, as the case may be, with the SEC; provided, that such
Form 10-K or Form 10-Q, as the case may be, is publicly available on the SEC’s
website (or a similar website) within the time periods permitted by this
Section 7.1 and Borrower promptly notifies Agent in writing (which may be by
electronic mail) of the posting of any such documents. To the extent any
documents required to be delivered pursuant to the terms hereof are included in
materials otherwise filed with the SEC, Borrower may deliver such documents by
e-mailing to Agent a link to the applicable filing posted on the SEC website
currently located at http://www.sec.gov.

 

The executed Compliance Certificate may be sent via facsimile to Agent at (650)
473-9194 or via e-mail to financialstatements@herculestech.com or
hbhalla@herculestech.com. All

 

--------------------------------------------------------------------------------


 

Financial Statements required to be delivered pursuant to Section 7.1 shall be
sent via e-mail to the following addresses:
financialstatements@herculestech.com, legal@herculestech.com,
hbhalla@herculestech.com, provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Agent at: (866) 468-8916, attention Chief Investment Officer.

 

7.2                   Management Rights. Borrower shall permit any
representative that Agent or Lender authorizes, including its attorneys and
accountants, to inspect the Collateral and examine and make copies and abstracts
of the books of account and records of Borrower at reasonable times and upon
reasonable notice during normal business hours; provided, however, that so long
as no Event of Default has occurred and is continuing, such examinations shall
be limited to no more often than once per fiscal year. In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Agent or
Lender shall be entitled at reasonable times and intervals to consult with and
advise the management and officers of Borrower concerning significant business
issues affecting Borrower. Such consultations shall not unreasonably interfere
with Borrower’s business operations. The parties intend that the rights granted
Agent and Lender shall constitute “management rights” within the meaning of 29
C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

 

7.3                   Further Assurances.

 

(a)                                 Borrower shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents reasonably requested by Agent to perfect or give the highest priority
to Agent’s Lien on the Collateral (subject to Permitted Liens), including
without limitation, and as applicable, a patent security agreement and/or a
trademark security agreement, to be filed with the United States Patent and
Trademark Office, and a copyright security agreement to be filed with the United
States Copyright Office, in each case in form and substance reasonably
satisfactory to Agent (each of the foregoing, an “Intellectual Property Security
Agreement”). In addition to the foregoing, Borrower shall provide Agent such
other documents and take such other actions as Agent shall reasonably request to
protect or perfect and maintain a first priority perfected security interest
(which will be effective as provided herein) in favor of Agent in the
Intellectual Property. If requested by Agent, Borrower shall promptly provide to
Agent copies of all applications that it files for patents or for the
registration of trademarks, service marks, copyrights or mask works.

 

(b)                                 Borrower shall from time to time procure any
further instruments or documents as may be reasonably requested by Agent, and
take all further action that may be necessary, or that Agent may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Agent to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Agent’s name or in
the name of Agent as agent and attorney-in-fact for Borrower; provided, however,
that the terms of any such documents shall be consistent

 

--------------------------------------------------------------------------------


 

with the terms set forth in this Agreement as reasonably determined by Agent.
Borrower shall in its reasonable business judgment protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens. In
addition to the foregoing, within 60 days following the Closing Date, Borrower
(a) shall use commercially reasonable efforts to deliver to Agent a duly
executed waiver and consent, in such form as agreed to by Agent and Borrower,
each acting reasonably, from the lessor (and as applicable, any sub-lessor) of
the property leased by Borrower for use as the Borrower’s corporate
headquarters, and (b) shall use commercially reasonable efforts to obtain bailee
waivers, in such form as agreed to by Agent and Borrower, each acting
reasonably, from any Person located in the United States that is in possession
of property of Borrower with an aggregate value greater than $500,000 (as
reasonably determined by Borrower).

 

7.4                   Indebtedness. Borrower shall not create, incur, assume,
guarantee or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary (other than an Immaterial Subsidiary) so to do, other than Permitted
Indebtedness, or prepay any Indebtedness (other than the Indebtedness set forth
on Schedule 1A)  or take any actions which impose on Borrower an obligation to
prepay any Indebtedness.

 

7.5                   Collateral; Negative Pledge. Borrower shall at all times
keep the Collateral and all other property and assets used in Borrower’s
business, or in which Borrower now or hereafter holds any interest, free and
clear from any legal process (except for any legal process not reasonably likely
to have a Material Adverse Effect) or Liens whatsoever (except for Permitted
Liens), and shall give Agent prompt written notice of any legal process
affecting the Collateral or such other property and assets, or any Liens
thereon; provided, however, that the Collateral and such other property and
assets may be subject to Permitted Liens, except that there shall be no Liens
whatsoever on the Napo License Agreement, other than Permitted Liens arising by
operation of law. Borrower shall cause its Subsidiaries to protect and defend
such Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
(other than an Immaterial Subsidiary) at all times to keep such Subsidiary’s
property and assets free and clear from any legal process (except for any legal
process not reasonably likely to have a Material Adverse Effect) or Liens
whatsoever (except for Permitted Liens, provided however, that there shall be no
Liens whatsoever on the Napo License Agreement, other than Permitted Liens
arising by operation of law), and shall give Agent prompt written notice of any
such legal process affecting such Subsidiary’s assets. Borrower shall not agree
with any Person other than Agent or Lender not to encumber its property.

 

7.6                   Investments. Borrower shall not directly or indirectly
acquire or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7                   Distributions. Borrower shall not, and shall not allow any
Subsidiary (other than an Immaterial Subsidiary) to, (a) repurchase or redeem
any class of stock or other equity interest other than pursuant to employee,
director or consultant repurchase plans or other similar agreements; provided,
however, in each case the repurchase or redemption price does not exceed the
original consideration paid for such stock or equity interests; (b) declare or
pay any cash dividend or make a cash distribution on any class of stock or other
equity interest, except that a

 

--------------------------------------------------------------------------------


 

Subsidiary may pay dividends or make distributions to Borrower; (c) lend money
to any employees, officers or directors or guarantee the payment of any such
loans granted by a third party other than (i) those not in excess of $200,000 in
the aggregate and (ii) those which otherwise constitute a Permitted Investment;
or (d) waive, release or forgive any Indebtedness owed by any employees,
officers or directors in excess of $100,000 in the aggregate.

 

7.8                   Transfers. Except for Permitted Transfers, Borrower shall
not, and shall not allow any Subsidiary (other than an Immaterial Subsidiary)
to, voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets.

 

7.9                   Mergers or Acquisitions. Borrower shall not merge or
consolidate, or permit any of its Subsidiaries (other than an Immaterial
Subsidiary) to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into a Qualified Subsidiary or into Borrower or (b) a Borrower
into another Borrower), or acquire, or permit any of its Subsidiaries (other
than an Immaterial Subsidiary) to acquire, all or substantially all of the
capital stock or property of another Person.

 

7.10            Taxes. Borrower and its Subsidiaries shall pay when due all
taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against
(i) Borrower, (ii) Agent or Lender to the extent arising as a result of the Loan
Documents, or the transactions contemplated thereby (other than Excluded Taxes),
or (iii) the Collateral or upon Borrower’s ownership, possession, use, operation
or disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom. Borrower shall file on or before the due date therefor all personal
property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

 

7.11            Corporate Changes. Neither Borrower nor any Subsidiary (other
than an Immaterial Subsidiary) shall change its corporate name, legal form or
jurisdiction of formation without 20 days’ prior written notice to Agent.
Neither Borrower nor any Subsidiary shall suffer a Change in Control. Neither
Borrower nor any Subsidiary (other than an Immaterial Subsidiary) shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States. Neither Borrower nor any Subsidiary shall
relocate any item of Collateral (other than (w) in connection with a Permitted
Acquisition, (x) sales of Inventory in the ordinary course of business,
(y) relocations of Equipment having an aggregate value of up to $250,000 in any
fiscal year, and (z) relocations of Collateral from a location described on
Exhibit C to another location described on Exhibit C) unless (i) it has provided
prompt written notice to Agent, (ii) such relocation is within the continental
United States and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to
Agent.

 

7.12            Deposit Accounts. Neither Borrower nor any Subsidiary (other
than an Immaterial Subsidiary) shall maintain any Deposit Accounts, or accounts
holding Investment Property, except with respect to which Agent has an Account
Control Agreement, and the Qualified Account shall be subject to an Account
Control Agreement at all times. The preceding

 

--------------------------------------------------------------------------------


 

sentence shall not apply to any Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees (each, an “Excluded Deposit Account”, and, collectively,
the “Excluded Deposit Accounts”); provided, however, (i) no individual Excluded
Deposit Account shall have a balance greater than $25,000 at any given time,
(ii) the aggregate balance of all Excluded Deposit Accounts shall not exceed
$100,000 at any given time, and (iii) no portion of the Minimum Cash Balance
Amount shall be held in an Excluded Deposit Account or any Deposit Account of an
Immaterial Subsidiary.

 

7.13            Subsidiaries. Borrower shall notify Agent of each Subsidiary
formed subsequent to the Closing Date and, within 15 days of formation, shall
cause any such Subsidiary that is a Qualified Subsidiary to execute and deliver
to Agent a Joinder Agreement.  At such time as a Subsidiary that was an
Immaterial Subsidiary no longer qualifies as an Immaterial Subsidiary, in the
event such Subsidiary is a Qualified Subsidiary, Borrower shall cause such
Subsidiary to execute and deliver a Joinder Agreement.  At no time may (a) the
aggregate assets of Borrower’s Immaterial Subsidiaries exceed $100,000 in fair
market value, or (b) the aggregate annual revenues of such Subsidiaries exceed
$100,000.

 

7.14            Notification of Event of Default. Borrower shall notify Agent
promptly of the occurrence of any Event of Default.

 

7.15            Financial Covenant. Borrower shall comply with the covenants set
forth in this Section 7.15.

 

(a)                                 Borrower shall maintain a balance of
unrestricted cash in a deposit account at Bridge Bank, a division of Western
Alliance Bank, or a deposit account with such other bank as approved in writing
by Agent (the “Qualified Account”) of not less than the Minimum Cash Balance
Amount until the earlier of (i) the date on which Borrower has received review
by the CVM of the major technical sections of the NADA and Borrower has filed an
Administrative NADA for NADA Approval for Canalevia for the designated
indication of chemotherapy induced diarrhea in dogs, and (ii) the date on which
Borrower receives at least $10,000,000 of either, or a combination of,
(x) unrestricted net cash proceeds upon the completion by Borrower of an Equity
Event, (y) upfront cash payments to Borrower resulting from third-party license
fees, or (z) Qualifying Services; provided, however, if the covenant set forth
in this Section 7.15 has ceased to apply solely due to the satisfaction of the
foregoing clause (i) but the CVM has failed to provide the NADA Approval within
60 days following receipt of the Administrative NADA other than as a result of
any delay not caused by any action or inaction by Borrower, Borrower shall again
be required to maintain the Minimum Cash Balance in a Qualified Account until
the earlier of (A) the date the CVM has provided the NADA Approval and (B) the
date upon which the condition set forth in the foregoing clause (ii) has been
satisfied.

 

(b)                                 For so long as Borrower is required to
maintain the Minimum Cash Balance Amount in the Qualified Account, (i) Borrower
shall deliver to Agent the account balance for the Qualified Account on a daily
basis and (ii) Borrower shall immediately notify Agent of any violation of the
covenants set forth in this Section 7.15(a) and Section 7.12 to the extent such
Section 7.12 relates to the Minimum Cash Balance Amount and the Qualified
Account.

 

--------------------------------------------------------------------------------


 

7.16                        NADA Approval. Borrower will use commercially
reasonable efforts to comply with the requests of the CVM relating to the
Administrative NADA required for the NADA Approval.

 

SECTION 8.  RESERVED

 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1                   Payments. Borrower fails to pay any amount due under this
Agreement or any of the other Loan Documents on the due date; provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three Business Days following Borrower’s knowledge of such failure to pay; or

 

9.2                   Covenants. Borrower breaches or defaults in the
performance of any covenant or Secured Obligation under this Agreement, or any
of the other Loan Documents or any other agreement among Borrower, Agent and
Lender, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14
and 7.15), any other Loan Document or any other agreement among Borrower, Agent
and Lender, such default continues for more than 15 days after the earlier of
the date on which (i) Agent or Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
7.12, 7.14 and 7.15 the occurrence of such default; or

 

9.3                   Material Adverse Effect. A circumstance has occurred that
would reasonably be expected to have a Material Adverse Effect; or

 

9.4                   Representations. Any representation or warranty made by
Borrower in any Loan Document shall have been false or misleading in any
material respect when made or when deemed made; or

 

9.5                   Insolvency. Borrower (A) (i) shall make an assignment for
the benefit of creditors; or (ii) shall be unable to pay its debts as they
become due, or be unable to pay or perform under the Loan Documents, or shall
become insolvent; or (iii) shall file a voluntary petition in bankruptcy; or
(iv) shall file any petition, answer, or document seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation
pertinent to such circumstances; or (v) shall seek or consent to or acquiesce in
the appointment of any trustee, receiver, or liquidator of Borrower or of all or
any substantial part (i.e., 33-1/3% or more) of the assets or property of
Borrower; or (vi) shall cease operations of its business as its business has
normally been conducted, or terminate substantially all of its employees; or
(vii) Borrower or its directors or majority shareholders shall take any action
initiating any of the foregoing actions described in clauses (i) through (vi);
or (B) either (i) 45 days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or

 

--------------------------------------------------------------------------------


 

regulation, without such action being dismissed or all orders or proceedings
thereunder affecting the operations or the business of Borrower being stayed; or
(ii) a stay of any such order or proceedings shall thereafter be set aside and
the action setting it aside shall not be timely appealed; or (iii) Borrower
shall file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) 45 days shall have expired after
the appointment, without the consent or acquiescence of Borrower, of any
trustee, receiver or liquidator of Borrower or of all or any substantial part of
the properties of Borrower without such appointment being vacated; or

 

9.6                   Attachments; Judgments. Any portion of Borrower’s assets
is attached or seized, or a levy is filed against any such assets, or a judgment
or judgments is/are entered for the payment of money (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least $250,000 and
such judgment has not been paid within 30 days thereof, or Borrower is enjoined
or in any way prevented by court order from conducting any part of its business;
or

 

9.7                   Other Obligations. The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$100,000 after giving effect to any applicable grace periods thereunder (if
any), following Borrower’s receipt of written notice of the applicable default.

 

SECTION 10.  REMEDIES

 

10.1            General. Upon and during the continuance of any one or more
Events of Default, (i) Agent may, at its option, accelerate and demand payment
of all or any part of the Secured Obligations together with a Prepayment Charge
and declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account. Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Agent’s rights and remedies shall be cumulative and not
exclusive.

 

10.2            Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Agent may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as

 

--------------------------------------------------------------------------------


 

Agent may elect. Any such sale may be made either at public or private sale at
its place of business or elsewhere. Borrower agrees that any such public or
private sale may occur upon 10 calendar days’ prior written notice to Borrower.
Agent may require Borrower to assemble the Collateral and make it available to
Agent at a place designated by Agent that is reasonably convenient to Agent and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Agent in the following order of
priorities:

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3            No Waiver. Agent shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

 

10.4            Cumulative Remedies. The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

 

SECTION 11.  MISCELLANEOUS

 

11.1            Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2            Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 If to Agent:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention:  Deputy General Counsel

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile:  650-473-9194

Telephone:  650-289-3060

 

(b)                                 If to Lender:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention:  Deputy General Counsel

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile:  650-473-9194

Telephone:  650-289-3060

 

(c)                                  If to Borrower:

 

JAGUAR ANIMAL HEALTH, INC.

Attention:  Lisa Conte

201 Mission St., Suite 2375

San Francisco CA, 94105  U.S.

Facsimile: (415) 371-8311

Telephone:  (415) 516-2732

 

with a copy to (which shall not constitute notice):

 

REED SMITH LLP

Attention: Donald C. Reinke

1510 Page Mill Road, Suite 110

Palo Alto, CA 94304

Facsimile: (650) 352-0699

Telephone: (650) 352-0532

 

or to such other address as each party may designate for itself by like notice.

 

11.3                        Entire Agreement; Amendments.

 

(a)                                 This Agreement and the other Loan Documents
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and thereof, and supersede and replace in
their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Agent’s proposal letter executed by Borrower on July 8,
2015).

 

--------------------------------------------------------------------------------


 

(b)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.3(b). The
Required Lenders and Borrower party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, Agent and Borrower party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of Lender or of Borrower
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (A) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder, in each
case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this
Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of all Lenders; or
(D) amend, modify or waive any provision of Section 11.17 without the written
consent of Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each Lender and shall be binding upon
Borrower, Lender, Agent and all future holders of the Loans.

 

11.4            No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5            No Waiver. The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers. No omission or delay by Agent or
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

 

11.6            Survival. All agreements, representations and warranties
contained in this Agreement and the other Loan Documents or in any document
delivered pursuant hereto or thereto shall be for the benefit of Agent and
Lender and shall survive the execution and delivery of this Agreement and the
expiration or other termination of this Agreement.

 

11.7            Successors and Assigns.  The provisions of this Agreement and
the other Loan Documents shall inure to the benefit of and be binding on
Borrower and its permitted

 

--------------------------------------------------------------------------------


 

assigns (if any). Borrower shall not assign its obligations under this Agreement
or any of the other Loan Documents without Agent’s express prior written
consent, and any such attempted assignment shall be void and of no effect. Agent
and Lender may assign, transfer, or endorse its rights hereunder and under the
other Loan Documents without prior notice to Borrower, and all of such rights
shall inure to the benefit of Agent’s and Lender’s successors and assigns;
provided that as long as no Event of Default has occurred and is continuing,
neither Agent nor any Lender may assign, transfer or endorse its rights
hereunder or under the Loan Documents to any party that is (a) a direct
competitor of Borrower (as reasonably determined by Agent), or (b) a non-U.S.
person, as determined under Section 7701(a)(30) of the Internal Revenue Code of
1986, as amended, it being acknowledged that in all cases, any transfer to an
Affiliate of any Lender or Agent shall be allowed. In connection with any
assignment or transfer of this Agreement, if applicable, Agent shall cause the
assignee to deliver to Borrower a duly executed W-9 with respect to such
assignee.

 

11.8            Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of California,
and shall have been accepted by Agent and Lender in the State of California.
Payment to Agent and Lender by Borrower of the Secured Obligations is due in the
State of California. This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.9            Consent to Jurisdiction and Venue. All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

11.10                 Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)                                 Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert Person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws.  EACH OF
BORROWER, AGENT AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT,
LENDER OR THEIR

 

--------------------------------------------------------------------------------


 

RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

 

(b)                                 If the waiver of jury trial set forth in
Section 11.10(a) is ineffective or unenforceable, the parties agree that all
Claims shall be resolved by reference to a private judge sitting without a jury,
pursuant to Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of the Santa Clara County, California. Such proceeding shall be conducted
in Santa Clara County, California, with California rules of evidence and
discovery applicable to such proceeding.

 

(c)                                  In the event Claims are to be resolved by
judicial reference, either party may seek from a court identified in
Section 11.9, any prejudgment order, writ or other relief and have such
prejudgment order, writ or other relief enforced to the fullest extent permitted
by law notwithstanding that all Claims are otherwise subject to resolution by
judicial reference.

 

11.11     Professional Fees. Borrower promises to pay Agent’s and Lender’s
reasonable and documented out-of-pocket fees and expenses necessary to finalize
the loan documentation, including but not limited to reasonable and documented
attorneys fees, UCC searches, filing costs, and other miscellaneous expenses
(provided the payment of such fees and expenses is subject to Borrower’s and
Agent’s express agreements relating to the application of the Commitment Fee as
set forth in Agent’s proposal letter executed by Borrower on July 8, 2015). In
addition, Borrower promises to pay any and all reasonable and documented
attorneys’ and other professionals’ fees and expenses incurred by Agent and
Lender after the Closing Date in connection with or related to: (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.

 

11.12     Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure (or promptly following the time of disclosure, Borrower notifies
Agent and Lender in writing that such information is confidential and
proprietary), or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in

 

--------------------------------------------------------------------------------


 

whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or Lender; (d) if required in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or assignee of Agent or Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement, the other Loan Documents.

 

11.13     Assignment of Rights. Borrower acknowledges and understands that Agent
or Lender may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder.  Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.

 

11.14     Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that

 

--------------------------------------------------------------------------------


 

any payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or Lender in Cash.

 

11.15     Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16     No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

 

11.17     Agency.

 

(a)                                 Lender hereby irrevocably appoints Hercules
Technology Growth Capital, Inc. to act on its behalf as Agent hereunder and
under the other Loan Documents and authorizes Agent to take such actions on its
behalf and to exercise such powers as are delegated to Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                                 Lender agrees to indemnify Agent in its
capacity as such (to the extent not reimbursed by Borrower and without limiting
the obligation of Borrower to do so), according to its respective Term
Commitment percentages (based upon the total outstanding Term Loan Commitments)
in effect on the date on which indemnification is sought under this
Section 11.7, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by Agent under or in connection with any of the
foregoing. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

 

(c)                                  The Person serving as Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term “Lender”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each such Person serving as Agent hereunder in its individual
capacity.

 

(d)                                 Agent shall have no duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent shall not:

 

--------------------------------------------------------------------------------


 

(i)                                     be subject to any fiduciary or other
implied duties, regardless of whether any default or any Event of Default has
occurred and is continuing;

 

(ii)                                  have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that Agent
is required to exercise as directed in writing by Lender, provided that Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(iii)                               except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and Agent shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by any Person serving as
Agent or any of its Affiliates in any capacity.

 

(e)                                  Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of Lender or as
Agent shall believe in good faith shall be necessary, under the circumstances or
(ii) in the absence of its own gross negligence or willful misconduct.

 

(f)                                   Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Agent.

 

(g)                                  Agent may rely, and shall be fully
protected in acting, or refraining to act, upon, any resolution, statement,
certificate, instrument, opinion, report, notice, request, consent, order, bond
or other paper or document that it has no reason to believe to be other than
genuine and to have been signed or presented by the proper party or parties or,
in the case of cables, telecopies and telexes, to have been sent by the proper
party or parties. In the absence of its gross negligence or willful misconduct,
Agent may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to Agent and conforming to the requirements of the Loan Agreement or
any of the other Loan Documents. Agent may consult with counsel, and any opinion
or legal advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, not taken or suffered by Agent
hereunder or under any Loan Documents in accordance therewith. Agent shall have
the right at any time to seek instructions concerning the administration of the

 

--------------------------------------------------------------------------------


 

Collateral from any court of competent jurisdiction. Agent shall not be under
any obligation to exercise any of the rights or powers granted to Agent by this
Agreement, the Loan Agreement and the other Loan Documents at the request or
direction of Lender unless Agent shall have been provided by Lender with
adequate security and indemnity against the costs, expenses and liabilities that
may be incurred by it in compliance with such request or direction.

 

11.18     Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.

 

(SIGNATURES TO FOLLOW)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

BORROWER:

 

 

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

Signature:

/S/LISA A. CONTE

 

 

 

 

Print Name:

Lisa A. Conte

 

 

 

 

Title:

Chief Executive Officer & President

 

 

 

Accepted in Palo Alto, California:

 

 

 

 

AGENT:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

Signature:

/S/CHRISTINE FERA

 

 

 

 

Print Name:

Christine Fera

 

 

 

 

Title:

Director of Contract Originations

 

 

 

 

LENDER:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

Signature:

/S/CHRISTINE FERA

 

 

 

 

Print Name:

Christine Fera

 

 

 

 

Title:

Director of Contract Originations

 

--------------------------------------------------------------------------------